Weiss, J.
Appeal from a judgment of the County Court of Rensselaer County (Dwyer, Jr., J.), rendered July 2, 1992, convicting defendant upon his plea of guilty of the crimes of manslaughter in the first degree and reckless endangerment in the second degree.
The record demonstrates that defendant voluntarily, knowingly, intelligently and with advice of counsel pleaded guilty to manslaughter in the first degree and reckless endangerment in the second degree. The plea included a waiver of appeal. Defendant is bound by such agreement except that the right to challenge the legality of his sentence is retained (see, People v Seaberg, 74 NY2d 1, 10). The People concede that the one-year term of imprisonment for the crime of reckless endangerment in the second degree should have been concurrent with, rather than consecutive to, his 8- to 24-year prison sentence on the manslaughter charge, and accordingly we modify the sentence to that extent.
Mikoll, J. P., Crew III, White and Yesawich Jr., JJ., concur. Ordered that the judgment is modified, on the law, by directing that defendant’s sentences run concurrently, and, as so modified, affirmed.